LightPath Technologies, Inc. S-8 EXHIBIT 23.1 Consent of Cross, Fernandez & Riley, LLP, Independent Registered Public Accounting Firm Consent of Independent Registered Public Accounting Firm LightPath Technologies, Inc. Orlando, Florida We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement on Form S-8 of our report dated September 5, 2012 relating to the consolidated financial statements of LightPath Technologies, Inc. appearing in the Company’s Annual report on Form 10-K for the year ended June 30, 2012. /s/ Cross, Fernandez & Riley, LLP Cross, Fernandez & Riley, LLP Orlando, Florida May 9, 2013
